Citation Nr: 1505963	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to March 25, 2009, and since May 1, 2009, for left knee chondromalacia, manifested by instability.
 
2.  Entitlement to a disability rating in excess of 30 percent prior to March 25, 2009, and since May 1, 2009, for left knee arthritis, manifested by limitation of extension.

3.  Entitlement to an initial compensable disability rating for left knee arthritis, manifested by limitation of flexion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of that hearing is of record.

This case was previously before the Board and in a September 2011 decision, the Board denied increased ratings.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a February 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In February 2014, the Board remanded the claims for additional development.  

In an August 2014 rating decision, a higher 30 percent rating was granted for traumatic arthritis of the left knee, manifested by limitation of motion, effective February 6, 1995 and a separate 0 percent rating was assigned for traumatic arthritis of the left knee, manifested by limitation of flexion, effective February 6, 1995.  As that award did not represent a total grant of benefits sought on appeal, the claim for higher ratings remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).




REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In February 2014, the Board remanded the claims on appeal, in part, to provide the Veteran with an examination that set forth the current severity of the Veteran's service-connected left knee disabilities.  In an April 2014 VA examination report, the VA examiner noted that while anterior and posterior instability was normal, the examiner was unable to test medial-lateral instability.  However, no explanation was provided for why the examiner was unable to test medial-lateral stability.  Therefore, the Board is unable to determine whether the Veteran has instability, and if so, to what degree.  In addition, the VA examiner noted that the Veteran had flexion to 50 degrees with evidence of painful motion at 40 degrees and extension to 25 degrees.  After repetitive movement test flexion and extension remained the same.  The examiner then went to find that with flare-ups and repeated motion there was loss of motion due to both swelling and increased knee joint pain.  Specifically, flexion was decreased to 15 degrees.  Those findings, which seem to show flexion decreased to 15 degrees, but extension limited to 25 degrees, would seem to suggest that the Veteran has ankylosis of the left knee, or are confusing because flexion was possible to a greater extent than the limitation of extension found.  However, the Board is precluded from rendering its own medical judgments as to the severity of impairment of the Veteran's left knee and the examiner found that ankylosis was not present.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a new VA examination is necessary in order to obtain a comprehensive clinical picture of the Veteran's left knee disabilities for rating purposes.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In addition, as noted in the Board's February 2014 remand, there is some confusion as to the Veteran's current appointed representative.  The most recent Power of Attorney of record, from September 2008, shows that the Veteran appointed The American Legion as his representative and in January 2015, the American Legion submitted an appellate brief.  However, a review of the documents submitted to the Court during the course of the Veteran's appeal of the September 2011 Board decision, such as the appellant's brief, shows the Veteran's representative to be Mr. D.S. from the National Veterans Legal Services Program. Although instructed to do so, the AOJ did not send the Veteran a letter asking him to clarify his current representative.   On remand, the appropriate letter should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to clarify his current representative.  

2.  Obtain any VA medical records not already of record.

3.  Then, schedule the Veteran for a VA examination by a medical doctor examiner who has not already examined him with sufficient expertise to accurately determine the current level of severity of all impairment resulting from service-connected left knee disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information: 

(a)  Provide range of motion of the left knee, expressed in degrees.

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.   All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is requested to opine whether, during any period of the appeal, pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  That determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  In providing those findings, the examiner is requested to correlate findings in the April 2014 VA examination that the Veteran had extension to 25 degrees and that with flare-ups and repeated motion, flexion was limited to 15 degrees.  The examiner should comment on whether those findings are accurate, or could have been accurate on the day of the April 2014 VA examination.  If the results are found to be accurate, the examiner is requested to provide an explanation for those findings, and explain whether they equate to ankylosis of the knee.

(c) Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  If instability is unable to be tested, an explanation should be provided.  

(d) Provide an opinion as to whether there is loss of use of the right leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

4.  Then, readjudicate the claims, to include whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

